Wade, C. J.
1. “Where a case in which there are no contested issues of fact is tried in a justice’s court, the judgment of the justice rendered therein is reviewable by certiorari. Though the amount claimed in such a ease is less than fifty dollars, the same may be carried by certiorari to the superior court without appealing to a jury in the justice’s court.” Grimsley v. Alexander, 106 Ga. 165 (32 S. E. 24). See also Toole v. Edmondson, 104 Ga. 776 (4), 783 (31 S. E. 25); W. & A. Railroad Co. v. Pitts, 79 Ga. 532 (4 S. E. 921) ; Cruse v. Southern Ex. Co., 72 Ga. 184; Boroughs v. White, 69 Ga. 841. There were no contested issues of fact in this case; and the judgment of the justice in a suit for the sum of $35 principal, besides interest and cost, was reviewable by certiorari. The petition for certiorari presented for determination only the correctness of the legal deductions drawn by the trial magistrate from facts established by the sole witness introduced, and-not controverted in any manner.
2. The undisputed testimony showed that at the time the summons of garnishment’ was served, and at the time the issue created by a traverse to the answer of the garnishees was tried, the garnishees were not indebted to the defendant in any amount, as under’ his contract with them he would receive, at the end of the current year, a certain percentage on all seed sold by him for the garnishees, after deducting *404therefrom any losses incurred; that “he was not to be paid anything until the year was up, and it is impossible for the profits to be determined before that time;” that nothing had been paid the defendant between the date of the summons of garnishment and the filing of their answer denying indebtedness; and that the garnishees owed the defendant nothing whatever.
Decided June 27, 1917.
Certiorari; from Richmond superior court—Judge Henry C. Hammond. February 12, 1917.
E. Foster Brigham, Paul T. Chance, for plaintiff in error.
W. Inman Curry, contra.
3. The judge of the superior court properly entertained jurisdiction of the certiorari, and correctly sustained it.

Judgment affirmed,


George and Luke, JJ., concur.